Citation Nr: 0713940	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-41 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.  

2.  Entitlement to a disability rating in excess of 10 
percent disabling for rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1951.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
North Little Rock, Arkansas, which denied the issues on 
appeal.  

In April 2007, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).


FINDINGS OF FACT

1.  Competent medical evidence of record does not establish 
that arteriosclerotic heart disease is related to service or 
to his service-connected rheumatic heart disease.

2.  All current cardiac symptomatology has been attributed by 
competent medical evidence to the veteran's non-service 
connected arteriosclerotic heart disease, thus there are no 
active symptoms due to his rheumatic heart disease.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in or aggravated by active service and was not 
caused or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for a disability rating in excess of 10 
percent disabling for rheumatic heart disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, (2006); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
March 2003.  Prior to adjudicating the increased rating 
issue, the RO provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to an 
increased rating in a May 2003 letter.  After adjudicating 
the issues in January 2004, the RO provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, including secondary 
service connection in a January 2005 letter, which also 
addressed the increased rating issue.  In these letters, the 
veteran was told of the requirements for service connection, 
including secondary service connection and for an increased 
rating, of the reasons for the denials of his claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The September 
and October 2003 reports of VA examinations provide an 
adequate assessment of the veteran's condition based on 
examination of the veteran and review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied for rheumatic heart disease, the failure to send such 
a letter is harmless error.  Regarding the service connection 
claim for arteriosclerotic heart disease, although the 
veteran was not provided such a notice, since service 
connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Heart Disease-- Entitlement to Service Connection and an 
Increased Rating

The veteran contends that he is entitled to service 
connection for arteriosclerotic heart disease to include as 
secondary to a service-connected rheumatic heart disease.  He 
also alleges that the service-connected rheumatic heart 
disease has increased in severity.  

A.  Factual Background regarding both claims

Service medical records revealed that the veteran was 
hospitalized in April 1951 with complaints involving pain in 
the multiple joints and a history of a sore throat one month 
earlier that had been untreated.  He gave a history of 
rheumatic fever with similar symptoms around age 16.  On 
physical examination his heart had a point of maximal impulse 
(PMI) in the 5th interspace within the midclavicular line.  
He had symptoms of cardiac dullness that extended to the same 
landmark as his PMI to the left and did not extend past the 
sternal border to the right.  A soft aortic murmur was 
present and a mitral systolic and late mitral systolic murmur 
was heard and a systolic murmur to the 3rd interspace was 
present.  During the course of his hospital stay, he 
manifested 3 major and 3 minor manifestations of acute 
rheumatic fever.  His course of treatment was uneventful 
except for the persistence of the mitral systolic murmur and 
systolic murmur of grade III intensity.  The systolic murmur 
at the 3rd left interspace was of Grade I-II intensity.  As 
this was the second attack of acute rheumatic fever and 
because of the grade II mitral systolic murmur, it was felt 
that the veteran had rheumatic heart disease and should be 
discharged from service.  A Medical Board proceeding was 
recommended.  The final diagnosis was rheumatic fever active 
with heart involvement, mitral insufficiency and rheumatic 
heart disease, inactive, "NEC" mitral involvement.  The 
August 1951 Medical Board confirmed these diagnoses.  No 
other cardiac or vascular diagnoses or problems were shown in 
the service medical records that included detailed cardiac 
workup.  

A September 1952 VA examination indicated that the veteran 
gave a history of heart trouble since April 1951 when he had 
an attack of rheumatic fever.  Chest X-ray was negative.  An 
examination of cardiovascular system did not give any history 
of rheumatic heart disease other than leg aches and joint 
pains which he said he had around age 12 or 15.  A systolic 
murmur was heard at the mitral valve area but not 
transmitted.  Also heard was a systolic murmur on the left 
sternal border in the 3rd left interspace louder than the one 
on the mitral valve area.  Both were somewhat accentuated 
after exercise, especially the one on the mitral area.  No 
diastolic murmur, dyspnea or dependent edema was found.  He 
gave a history of getting tired rather easily, but had not 
noted any feet or ankle swelling.  His pulse was full and 
regular and there was no arteriosclerosis of the peripheral 
vessels noted.  Fluoroscopically the heart and great vessels 
were within normal limits.  The diagnosis was rheumatic heart 
disease.  

Service connection for rheumatic heart disease was granted by 
an October 1952 rating decision that assigned a 10 percent 
rating.  He filed his current claim on appeal in March 2003.  

There is no evidence of any arteriosclerotic heart disease 
problems until private records from 2000 and 2001 indicated 
such pathology.  In February 2000 he presented to the private 
clinic with left sided chest pain associated with nausea and 
left arm numbness.  This usually occurred at rest and was not 
worsened by exertion.  A past history of hypertension was 
noted.  Physical examination however revealed him to no 
longer be having chest pain and his heart showed normal S1, 
S2 and no murmurs, gallops or rubs.  The electrocardiogram 
(EKG) was normal.  The assessment was chest pain believed to 
be cardiac in origin.  The treating doctor recommended the 
veteran go to the emergency room, but the veteran refused.  
Instead a follow-up with cardiology was planned for a few 
days later.  Also diagnosed was essential hypertension and 
hyperlipidema.  Private records from March 2000 reveal that 
the veteran had been evaluated by cardiology and found to 
have heartburn symptoms.  The rest of the treatment records 
through May 2000 were for gastrointestinal symptoms.  In 
December 2000 his heart findings again revealed normal S1, S2 
and no murmurs, gallops or rubs.  He was assessed with 
essential hypertension and gastrointestinal reflux disease 
(GERD).  

In September 2001 the veteran was seen for complaints of alot 
of right arm pain and chest pain.  His blood pressure was 
running high and he was noted to have not followed up with 
recommended stress tests the previous year.  He was told his 
current symptoms might be related to transient ischemic 
infarcts (TIA) or possible herniated disc in the neck.  On 
objective heart examination, normal heart findings such as 
those in February 2000 and December 2000 were again found.  
He also had no rebound or guarding, no edema, ecchymosis or 
cyanosis in his extremities.  The assessment was chest pain.  
Electrocardiogram (EKG) did not show any acute ischemic 
changes but plans for further diagnostic testing included 
cardiac workup were indicated.  He was also diagnosed with 
TIA's, hyperlipidema and hypertension.  The following cardiac 
workup included findings on carotid ultrasound of stenosis of 
proximal right internal carotid artery and moderate plaque on 
the left carotid bulb without evidence of left sided 
stenosis.  There was no significant stenosis by Doppler on 
the left.  EKG showed a sinus bradycardia of a rate 59.  No 
acute ischemic changes were noted.  Follow-up later in 
September 2001 to go over his test results again showed 
normal objective heart findings on clinical examination.  His 
blood pressure was down.  The assessment was essential 
hypertension, but with blood pressure a little to low with 
Cardura which he was told to stop taking.  Also diagnosed was 
hyperlipidema and TIA's.  The treating physician opined that 
the TIA's were related to a carotid artery stenosis which 
showed up on carotid ultrasound.  It showed stenosis rated at 
60 to 70 percent on the right internal carotid artery. 

VA treatment records from 2003 reflect treatment for cardiac 
symptoms eventually attributed to arteriosclerotic heart 
disease.  A February 2003 chest X-ray was essentially normal.  
In April 2003 a cardiolyte treadmill diagnosed reversible 
anteriorlateral defect consistent with ischemia and fixed 
defect involving the inferior and inferior portion of the 
lateral walls consistent with infarct.  

In early May 2003 he underwent cardiac workup and was noted 
to have hypertension, coronary artery disease (CAD), and 
rheumatic heart disease.  He reported a long history of 
stable angina after a moderate effort which in the last 6-8 
months became more severe and frequent.  He also described 
SSCP, pressure and 8/10 radiation left arm associated with 
nausea and occasional diaphoresis relieved with 
nitroglycerin.  The impression was reversible anteriorlateral 
defect consistent with ischemia and fixed defects involving 
the inferior and inferior portion of lateral walls consistent 
with infarct.  Other tests from May 2003 included EKG 
findings of sinus with minimal nonspecific ST changes at V5 
and V6.  The impression was angina with positive stress test.  
Also in May 2003 he underwent a heart cathertization and was 
found to have nonspecific blockage.  On discharge from his 
cardiac work-up on May 7, 2003 he was said to have mild 
aortic stenosis, hypertension, hyperlipidema and diabetes 
mellitus.  On follow-up around the end of May 2003, his 
clinical diagnosis was unchanged from that shown in early 
May.  His carotid Doppler from March 2003 was noted to show 
moderate right internal arterial stenosis and mild left 
internal carotid artery disease.  

On VA examination in June 2003, his history of about 5 months 
hospitalization in service for rheumatic fever with heart 
involvement was noted, as was the establishment of service 
connection for rheumatic heart disease.  He was noted to 
recently have unstable angina and stent placement in May 
2003.  He used nitroglycerin about 4 times a week.  He had 
angina at rest nocturnally and with walking about 1 block.  
He got shortness of breath before walking 1 block.  He was 
also on metropolol, aspirin and isosorbide.  There was no 
congestive heart failure.  Physical examination showed his 
blood pressure to be 170/90, 174/88 and 170/88.  His heart 
tones were slightly distant due to increased AP dimension to 
his chest with regular rhythm.  A grade II/IV systolic murmur 
was heard in the primary aortic border and at the apex.  No 
diastolic murmur was heard.  There was no thrill or friction 
rub.  The final diagnosis was rheumatic heart disease with 
aortic valve involvement, arteriosclerotic heart disease, 
angina syndrome compensated symptomatic at 4 METS.  Also 
diagnosed was essential hypertension.  The examiner estimated 
the METS because the veteran had recently had a stent 
inserted and was having unstable angina.  

The report of a September 2003 VA examination again noted a 
history of rheumatic heart disease.  He had carditis and a 
heart murmur since that time.  Due to rheumatic heart disease 
he had not had a required valve replacement.  He developed 
angina a couple of years ago and had several arteriorgrams.  
He had a stent inserted in May 2003.  There was no myocardial 
infarction.  He continued with angina pectoris and used 
nitroglycerin spray freely.  He walked a couple hundred feet 
into the VA hospital recently and had to use the spray a 
couple of times.  He often had nocturnal angina.  Physical 
examination revealed clear lungs.  His blood pressure was 
150/90 and his heart rhythm was regular.  He had a grade I 
systolic murmur in the primary aortic area with radiation 
down the left sternal border which at the time was a grade II 
at the apex.  No S3 was heard.  The impression was rheumatic 
heart disease and arteriorsclerotic heart disease with 
previous stent placement and current angina pectoris.  The 
examiner commented that there is no relationship between the 
veteran's service-connected rheumatic heart disease and his 
current arteriorsclerotic disease.  

An October 2003 VA examination provided an opinion after the 
examiner reviewed the veteran's claims file, including VA 
examination reports and private and VA records.  Following 
such a review the examiner opined that the veteran's opinion 
that his current symptoms were due to arteriorsclerotic heart 
disease and not due to rheumatic heart disease.  

VA treatment records from 2004 showed continued treatment for 
what is now shown to be symptoms from nonservice connected 
coronary artery disease.  He was hospitalized in July 2004 
with unstable angina.  A heart catherization of July 2003 was 
noted to have shown mild diffuse coronary artery disease with 
significant lesions in LAD and OM2.  A heart catherization of 
July 2004 showed 3 vessel disease.  These records did not 
indicate any findings attributed to rheumatic heart disease.  



B.  Service Connection for Arteriosclerotic Heart Disease

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, 
including cardiovascular disease, to a compensable degree 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Based upon the review of the evidence outlined above, 
regarding this claim for service connection for 
arteriosclerotic heart disease, the Board finds that the 
preponderance of the evidence is against such a claim.  

The findings from the VA examination in September 2003 that 
there is no relationship between the veteran's service-
connected rheumatic heart disease and his current 
arteriorsclerotic heart disease and again in October 2003 
stating that none of the veteran's current cardiac symptoms 
were related to his rheumatic heart disease confirm that 
there is no relationship whatsoever between these two heart 
diseases.  These examinations were conducted by the same 
examiner, who in October 2003 confirmed review of the claims 
file.  The opinions set forth in these examination reports 
reflect that the veteran's arteriosclerotic heart disease was 
neither caused nor aggravated by his service-connected 
rheumatic heart disease.  There is no evidence in the record 
to rebut such negative opinion.  

Likewise the evidence fails to show that the veteran's 
arteriosclerotic heart disease was otherwise manifested 
during service or within one year of discharge.  All the 
cardiac treatment in service was shown to be due to his 
rheumatic fever.  The evidence showed that arteriosclerotic 
heart disease, also manifested as carotid artery disease did 
not become manifested until the September 2001 cardiac workup 
which included findings of stenosis of the proximal right 
internal carotid artery and subsequent records showing 
carotid artery stenosis with resultant heart problems.  Thus 
such evidence of arteriosclerotic heart disease was not shown 
until many years after service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for arteriosclerotic heart 
disease, and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107; Gilbert, supra.

C.  Increased Rating for Rheumatic Heart Disease

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

Valvular heart disease (including rheumatic heart disease) is 
rated at 10 percent when a workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required.  The next higher 
rating, a 30 percent rating, is available where a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 
4.104.  A 60 percent rating is available where there has been 
more than one episode of congestive heart failure in the past 
year; where a workload of greater than three METs but not 
greater than five METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

Based on review of the evidence the Board finds that an 
increased rating in excess of the current 10 percent rating 
is not warranted.  Specifically, the opinion from the October 
2003 VA examination stated with medical certainty that all 
the veteran's current cardiac symptoms are attributable to 
his nonservice-connected arteriosclerotic heart disease and 
not to his rheumatic heart disease.  This opinion was based 
on examination of the veteran and review of his claims file 
and there is no evidence of record which specifically 
contradicts this opinion.  Therefore even though the June 
2003 VA examination showed his estimated functional capacity 
to be symptomatic at 4 METS, which would warrant a 60 percent 
rating, such symptoms have specifically been determined by 
competent medical evidence to be attributed to his 
nonservice-connected arteriosclerotic heart disease.  

As there is no current cardiac symptomatology attributable to 
his service-connected rheumatic heart disease, the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent disabling for the 
rheumatic heart disease, and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert, supra.

The Board also notes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating is not warranted.  Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, based on the above 
evidence there is no evidence that the veteran's service-
connected rheumatic heart disease has resulted either in 
frequent hospitalizations or interfered with his employment.  




ORDER

Service connection for arteriosclerotic heart disease is 
denied.

A disability rating in excess of 10 percent disabling for 
service-connected rheumatic heart disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


